MEMORANDUM and ORDER
GORDON, Judge:
The court previously granted Defendant’s motion to dismiss Count 2 of Plaintiffs complaint (Compl. ¶ 11), which challenged the U.S. Department of Commerce’s “zeroing” methodology. MCC Eurochem v. United States, 35 CIT -, 753 F.Supp.2d 1369 (2011) (“Opinion and Order”). The U.S. Court of Appeals for the Federal Circuit has subsequently issued two decisions, Dongbu Steel Co. v. United States, 635 F.3d 1363 (Fed.Cir.2011) and JTEKT Corp. v. United States, 642 F.3d 1378 (Fed.Cir.2011), which indicate that Plaintiffs zeroing claim has merit. The court is therefore sua sponte vacating its prior Opinion and Order, and reinstating Count 2 of Plaintiffs complaint.
Accordingly, it is hereby
ORDERED that this Court’s Opinion and Order dismissing Count 2 of Plaintiffs complaint, MCC Eurochem v. United States, 35 CIT -, 753 F.Supp.2d 1369 (2011), is vacated; and it is further
ORDERED that Count 2 (¶ 11) of Euro-chem’s complaint is reinstated.